         Case 2:18-cr-00458-GAM Document 57 Filed 12/01/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :
                                                     :
                              v.                     :              CRIMINAL ACTION
                                                     :              No. 18-458
JAMES HILL                                           :
                                                     :


McHUGH, J.                                                                   December 1, 2020


                                       MEMORANDUM

       Defendant James Hill was convicted by a jury of being a felon unlawfully in possession

of a handgun. Unfortunately for Mr. Hill, the jury found the testimony of the arresting officers to

be credible, as had the Court in denying his motion to suppress evidence of the weapon found on

his person on the night that police stopped to inquire whether he lived at the property where they

observed him loitering. The sentence imposed, 70 months, was at the very lowest end of the

Guideline range. M. Hill entered federal custody in October, 2018, and thus had served

approximately 25 months of his sentence.

       Mr. Hill seeks a reduction in sentence, citing the COVID pandemic and challenges

experienced by his wife because of a medical condition from which she suffers. The motion is

described as one for reconsideration of sentence, which I will treat as a motion for compassionate

release under 18 U.S.C. § 3582. To prevail, Mr. Hill would need to show “extraordinary and

compelling reasons.” §3582 (c)(1)(A) (i). Regrettably, he does not meet that standard.
          Case 2:18-cr-00458-GAM Document 57 Filed 12/01/20 Page 2 of 2




       Although his fears about the pandemic are understandable, the Court of Appeals had

made clear that “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Mr. Hill has not shown that he

is in such a particularly vulnerable position that release is warranted.

       With respect to his wife’s medical condition, though it undoubtedly presents her with

some degree of challenge in certain activities of daily living, it is not the type of profound

disability that would make Mr. Hill’s presence indispensable to her well-being. And though I

credit Mr. Hill’s representation that she has been advised to avoid potential exposure to COVID-

19, the same is true for everyone in the population at large.

       Finally, I must consider the risk to the community from early release. Mr. Hill is correct

that the Court observed several constructive things about him at sentencing. But the problem of

gun violence in Philadelphia is a profound one, and Mr. Hill’s possession of a weapon and

subsequent failure to accept responsibility for his conduct highly concerning. Considering that

he has served less than one third of his sentence, his release into the community at this point

would undermine respect for the rule of law and not serve as a sufficient deterrent to him to

avoid such offenses in the future.

       An appropriate order follows.




                                                                s/   Gerald Austin McHugh
                                                                United States District Judge
